41 F.3d 502
In re William HALL;  Eleanor Hall, Debtors.James RIGBY, Plaintiff-Appellant,v.William HALL;  Eleanor Hall, Defendants-Appellees.
No. 91-35934.
United States Court of Appeals,Ninth Circuit.
Nov. 30, 1994.

Before:  SKOPIL, ALARCON and BEEZER, Circuit Judges.

ORDER

1
The opinion filed July 29, 1993 and reported at 1 F.3d 853 (1993) is withdrawn.  With the opinion vacated, the petition for rehearing with suggestion for rehearing en banc is moot.  The parties may file a renewal of the petition for rehearing with suggestion for rehearing en banc upon the filing of a new decision by the court.